U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39367
                          ________________________

                             UNITED STATES
                                 Appellee
                                       v.
                           Jacob COOK
          Air Force Academy Cadet, U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                           Decided 4 March 2019
                          ________________________

Military Judge: Brian D. Teter.
Approved sentence: Dismissal, confinement for 30 months, and forfei-
ture of all pay and allowances. Sentence adjudged 12 September 2017
by GCM convened at the United States Air Force Academy, Colorado.
For Appellant: Major Dustin J. Weisman, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Captain Mi-
chael T. Bunnell, USAF; Mary Ellen Payne, Esquire.
Before JOHNSON, DENNIS, and LEWIS, Appellate Military Judges.
Judge DENNIS delivered the opinion of the court, in which Senior
Judge JOHNSON and Judge LEWIS joined.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                          ________________________

DENNIS, Judge:
    A military judge sitting as a general court-martial convicted Appellant, in
accordance with his pleas pursuant to a pretrial agreement, of two specifica-
tions of indecent recording and one specification of possession of child pornog-
raphy in violation of Articles 120c and 134, Uniform Code of Military Justice
                    United States v. Cook, No. ACM 39367


(UCMJ), 10 U.S.C. §§ 920c, 934. The adjudged and approved sentence includ-
ed a dismissal, confinement for 30 months, and forfeiture of all pay and al-
lowances.1
    Appellant raises two issues on appeal: (1) whether the military judge
abused his discretion when he admitted a letter from a named victim’s moth-
er when there was no evidence showing that either the victim or the victim’s
mother was aware of Appellant’s court-martial and (2) whether Appellant’s
post-trial confinement conditions warrant relief. With regard to Appellant’s
first assignment of error, we find that the military judge erred but also find
that under the circumstances of this case the error did not substantially in-
fluence the sentence. With regard to Appellant’s second assignment of error,
we find no basis upon which to grant relief under Article 66(c), UCMJ, 10
U.S.C. § 866(c) (2016). We affirm the findings and sentence.

                               I. BACKGROUND
    Appellant, a native of Seattle, Washington, was a cadet at the United
States Air Force Academy when he was identified by an Internet Crimes
Against Children investigation into child pornography. Appellant later con-
fessed to using Twitter, a social media platform, to search for various types of
pornography and avoid detection. Appellant admitted to specifically seeking
pornography depicting girls between 13 and 18 years of age and said he “felt
a rush” because he knew child pornography was illegal. This misconduct was
the basis for Appellant’s conviction for wrongful possession of child pornogra-
phy.
    During the investigation of Appellant, investigators also discovered video
recordings of CJ and GG, two adult female friends of Appellant. Both CJ and
GG had visited Appellant at his father’s home in Seattle and each had taken
a shower at the home during their respective visits. But it was not until the
investigation that either woman learned that Appellant had surreptitiously
recorded a video of her in the shower. This misconduct was the basis for Ap-
pellant’s two convictions for indecent recording.




1 The pretrial agreement provided that the convening authority would not approve
confinement in excess of 48 months.




                                       2
                    United States v. Cook, No. ACM 39367


                                II. DISCUSSION
A. Victim Impact Statement
    Appellant asserts that the military judge abused his discretion by consid-
ering a victim impact letter when there was no evidence showing that the let-
ter’s author was aware of Appellant’s court-martial. We agree but find that
the error did not substantially influence Appellant’s sentence.
   1. Additional Background
    At trial, the Government tendered two court exhibits for the military
judge’s consideration: one letter from CJ marked as Court Exhibit 1 and an-
other letter, marked as Court Exhibit 2, from the mother of a child who ap-
peared in an image of child pornography found on Appellant’s computer. The
image was from a set known as the “Lexie” series. The Government also of-
fered, as an appellate exhibit, an affidavit from Investigator SG “to go with”
the mother’s letter. In making the offer, trial counsel clarified that he was
offering Investigator SG’s affidavit only to lay the foundation for the mother’s
letter.
    The mother’s letter was dated 27 July 2017, less than two months prior to
Appellant’s trial. It consisted of seven paragraphs, only three of which the
military judge considered after finding that the remaining paragraphs were
not directly related to Appellant’s crimes. In the paragraphs the military
judge did consider, the victim’s mother addressed the challenges of having to
explain the process to her daughter every time her daughter’s pictures were
found and the hundreds of emails she received whenever her daughter was
identified in “a new case.” The mother’s letter also included the following
statement: “All I can truthfully say is that I would like to see the offenders
prosecuted for their crimes to the fullest.”
   Investigator SG’s affidavit was dated 12 September 2017, the same day as
Appellant’s trial. The affidavit outlined Investigator SG’s role as lead investi-
gator of the crimes against the child victim identified in the “Lexie” series.
The affidavit also included the following language relevant to this court’s
analysis:
       I am familiar with the victim impact statement from [the vic-
       tim’s mother], dated 27 July 2017 . . . . Due to [the victim’s]
       age, her mother acts as her power of attorney on all matters
       involving the criminal prosecution of defendants who possess
       images from the “Lexie” series. [The victim’s] mother wrote the
       victim impact statement in anticipation of cases like that of the
       Accused, and she wishes it to be considered in this and all crim-
       inal proceedings in which images from the “Lexie” series are
       possessed by the Accused. . . . Because [Appellant] possessed an

                                       3
                     United States v. Cook, No. ACM 39367


       image [in the “Lexie” series], I know that [her] mother wishes
       to submit the victim impact statement for your consideration.
    Trial defense counsel objected to the mother’s letter on multiple grounds,
two of which are now raised on appeal: (1) that it was not drafted by the vic-
tim or a designated representative and (2) that the Government failed to es-
tablish that either the victim or the victim’s mother intended the letter to be
used at Appellant’s court-martial. In overruling Appellant’s objection, the
military judge focused on the accompanying affidavit from Investigator SG.
In particular, the military judge found:
       I note that the affidavit itself under M.R.E. 104 does not need
       to be admissible. And in the affidavit it specifically provides
       support to identify that [the letter’s author] is, in fact, the
       mother of the victim [of child pornography] and that she . . .
       was identified in the series known as “Lexi[e].” . . .
       I also find that within the affidavit itself, that this investigator
       is expressing what seems to be obvious, that the victim impact
       statement is intended to be used in sentencing proceedings;
       and I also find that to be true within the victim impact state-
       ment itself where this individual says “all I can truthfully say
       is that I would like to see the offenders prosecuted for their
       crimes to the fullest.” That sentence, I think, tends to indicate
       that this person clearly wanted this to be a victim impact
       statement. That being said, I am disregarding that sentence as
       a sentence recommendation coming from this individual. I’m
       disregarding it for those purposes. So just strictly from an evi-
       dentiary purpose, that sentence clearly indicates that this per-
       son would like this statement to be used in sentencing proceed-
       ings as reflected in the affidavit from Special Agent [SG].
    2. Law and Analysis
    Our interpretation of Rule for Courts-Martial (R.C.M.) 1001A “is a ques-
tion of law, which we review de novo.” United States v. Barker, 77 M.J. 377,
382 (C.A.A.F. 2018) (citation omitted). We review a military judge’s decision
to accept a victim impact statement offered pursuant to R.C.M. 1001A for an
abuse of discretion. Id. at 383 (citing United States v. Humpherys, 57 M.J. 83,
90 (C.A.A.F. 2002)).2 It is an abuse of discretion to permit such a statement


2Appellate courts review a military judge’s decision to admit evidence for an abuse of
discretion. See, e.g., Humpherys, 57 M.J. at 90 (citation omitted). In United States v.
Hamilton, this court held that victim impact statements offered pursuant to R.C.M.
(Footnote continues on next page)


                                          4
                     United States v. Cook, No. ACM 39367


based on an erroneous view of the law. Id. (citing United States v. Lubich, 72
M.J. 170, 173 (C.A.A.F. 2013)).
   R.C.M. 1001A(e) provides that, during presentencing proceedings, the vic-
tim of an offense of which the accused has been found guilty
       may make an unsworn statement and may not be cross-
       examined by the trial counsel or defense counsel upon it or ex-
       amined upon it by the court-martial. The prosecution or de-
       fense may, however, rebut any statements of facts therein. The
       unsworn statement may be oral, written, or both. When a vic-
       tim is under 18 years of age, incompetent, incapacitated, or de-
       ceased, the unsworn statement may be made by the victim’s
       designee appointed under R.C.M. 801(a)(6). Additionally, a vic-
       tim under 18 years of age may elect to make an unsworn
       statement.
“[T]he rights vindicated by R.C.M. 1001A are personal to the victim in each
individual case.” Barker, 77 M.J. at 382. “All of the procedures in R.C.M.
1001A contemplate the actual participation of the victim, and the statement
being offered by the victim or through her counsel. Moreover, they assume
the victim chooses to offer the statement for a particular accused . . . .” Id. at
383.
    As Appellant did at trial, he asserts on appeal that there was no evidence
that either the child victim or her mother intended the letter to be offered at
Appellant’s trial. The United States Court of Appeals for the Armed Forces
(CAAF) addressed a similar issue in Barker and found statements offered
under R.C.M. 1001A inadmissible without the participation of the child vic-
tim or her advocate. Id. Here, as in Barker, there is no evidence that the vic-
tim in this case was even aware of Appellant or his court-martial, much less
that she chose “to offer the statement for [this] particular accused.” Id. The
military judge relied on Investigator SG’s affidavit together with the mother’s
statement that she wanted to “see the offenders prosecuted for their crimes to
the fullest.” There are two problems with relying on this combination. First,
the mother’s statement fails to show that she was choosing to offer the
statement for Appellant’s case in particular. Second, the investigator’s asser-
tion that the child victim’s mother “wishes to submit the victim impact


1001A are not “evidence,” but nevertheless applied the abuse of discretion standard
in reviewing the military judge’s decision to allow such statements to come before the
court. 77 M.J. 579, 583–85 (A.F. Ct. Crim. App. 2017) (en banc), aff’d, ___ M.J. ___,
No. 18-0135, slip op. at 12 (C.A.A.F. 28 Feb. 2019).




                                          5
                     United States v. Cook, No. ACM 39367


statement for [the military judge’s] consideration” was insufficient to estab-
lish that the victim personally exercised her right to be heard under R.C.M.
1001A. The affidavit is essentially an attempt by the Government to assert
the right on the victim’s behalf, a practice the CAAF expressly rejected in
Barker. Id. at 382.
   But the error alone does not end our analysis. When there is error regard-
ing the presentation of victim statements under R.C.M. 1001A, the test for
prejudice “is whether the error substantially influenced the adjudged sen-
tence.” Id. at 384 (quoting United States v. Sanders, 67 M.J. 344, 346
(C.A.A.F. 2009)). In applying the test, we consider the following factors: “(1)
the strength of the Government’s case; (2) the strength of the defense case; (3)
the materiality of the evidence in question; and (4) the quality of the evidence
in question.” Id. (quoting United States v. Bowen, 76 M.J. 83, 89 (C.A.A.F.
2017)). We address these factors in turn.
   The Government’s case was strong, consisting largely of facts stipulated
by Appellant. The Government’s sentencing argument focused on Appellant’s
deceptive behavior and its theory that Appellant was aroused by breaking the
law and that he lacked respect for the “right to consent”.
    The Defense’s sentencing case was similarly compelling, focusing on Ap-
pellant’s willingness to take responsibility for his actions and witness ac-
counts of how he consistently provided support to friends and classmates.
Perhaps the most significant aspect of Appellant’s case was his request for
sexual offender treatment. The Defense introduced evidence of the confine-
ment facility’s treatment program and pointed out its requirement that of-
fenders be sentenced to a minimum of 18 months to be eligible for sexual of-
fender treatment. Consequently, the Defense argued for 24 months of con-
finement to make “sure that he’s going to have enough time to be there and
qualified to take that program, take advantage of it and to work on himself.”
The Defense’s argument was successful, with Appellant being sentenced to
only 30 months of confinement—significantly less than the 20-year maximum
confinement he could be adjudged, half of the 5 years of confinement the Gov-
ernment requested, and less than the 48-month maximum confinement peri-
od he agreed upon in his pretrial agreement.
   With regard to the materiality and quality of the mother’s letter, we note
that the letter pertained to only one of the 133 images of child pornography
the military judge considered.3 We further find it “highly relevant” that Ap-


3 The parties stipulated that 113 images constituted child pornography. The Gov-
ernment offered an additional 20 “disputed images” for the military judge’s consider-
(Footnote continues on next page)


                                         6
                     United States v. Cook, No. ACM 39367


pellant was sentenced by a military judge who is presumed to know the law.
Barker, 77 M.J. at 384 (citing United States v. Bridges, 66 M.J. 246, 248
(C.A.A.F. 2008)) (additional citation and footnote omitted). The continuing
harm that the possession of child pornography causes to victims “is itself set-
tled law.” Barker, 77 M.J. at 384 (citing Osborne v. Ohio, 495 U.S. 103, 111
(1990)). In Appellant’s case, as in Barker, “many of the themes and harms
contained in the improperly admitted letter[ ] are well known to the law, and
thus are presumed to have been known by the military judge.” Id. Finally, we
note that the Government’s sentencing argument made no reference to the
letter, focusing instead on the well-known harm that victims of child pornog-
raphy are re-victimized every time their images are downloaded and every
time “another person is enjoying the exploitation of their innocence.”
    Under the facts and circumstances of this case, we find that the mother’s
letter did not substantially influence the sentence. Accordingly, we find that
the military judge’s error in considering the letter did not prejudice Appel-
lant.4
B. Post-trial Confinement Conditions
    Appellant was physically assaulted while confined at a civilian jail after
his court-martial. Because of this incident, he asks us to grant sentence relief
using our authority under Article 66, UCMJ. We decline to do so.
    1. Additional Background
     Immediately following Appellant’s sentence to confinement, he was trans-
ferred to the Teller County (Colorado) Jail where he remained for approxi-
mately three weeks before he was transferred to a military confinement facil-
ity. While confined at Teller County Jail, Appellant was assaulted by another
individual who was confined at the same facility. The facility’s security cam-
era captured the incident and showed someone confront Appellant and strike
him in the head. Appellant was given the opportunity to press assault charg-
es or allow the jail to handle the matter “in house.” Appellant elected the “in
house” option and the individual who assaulted him was punished by the fa-
cility.




ation. After the sentence was announced, the military judge indicated that he consid-
ered all of the images but noted that there were a “sufficient number of images with-
in the undisputed portions to justify [the] sentence as adjudged.”
4Given our resolution of this issue, we do not address whether the mother constitut-
ed “a crime victim” under Article 6b, UCMJ, 10 U.S.C. § 806b, or R.C.M. 1001A.




                                         7
                       United States v. Cook, No. ACM 39367


      2. Law and Analysis
   Appellant asserts that this court should use its power under Article 66(c),
UCMJ, to grant him sentencing relief “because an unprovoked jailhouse as-
sault caused him significant physical and emotional injury.” Though we do
not make light of any injury Appellant may have suffered during confine-
ment, “[o]nly in very rare circumstances do we . . . exercis[e] our Article 66(c)
authority to grant sentence relief based upon conditions of post-trial confine-
ment when there is no violation of the Eighth Amendment or Article 55,
UCMJ.” United States v. Ferrando, 77 M.J. 506, 517 (A.F. Ct. Crim. App.
2017) (citations omitted), rev. denied, 77 M.J. 277 (C.A.A.F. 2018) (mem.); cf.
United States v. Nerad, 69 M.J. 138, 145–47 (C.A.A.F. 2010) (holding that,
despite our significant discretion in reviewing the appropriateness of a sen-
tence, this court may not engage in acts of clemency).
    Here, Appellant does not specifically allege that he was subjected to cruel
and unusual punishment in violation of the Eighth Amendment5 or Article
55, UCMJ, 10 U.S.C. § 855. Rather, he claims that the assault made his “sen-
tence to confinement much more severe.” Appellant’s claims are similar to
those we addressed in United States v. Gay, 74 M.J. 736, 745 (A.F. Ct. Crim.
App. 2015), where we found the appellant’s sentence “inappropriately severe
both on the basis of his post-trial confinement conditions and the govern-
ment’s delay in forwarding the record for our review.” When the CAAF up-
held our finding, it emphasized that Courts of Criminal Appeals do not have
“unlimited authority . . . to grant sentence appropriateness relief for any con-
ditions of post-trial confinement of which they disapprove.” United States v.
Gay, 75 M.J. 264, 269 (C.A.A.F. 2016). “Rather, we hold that the Air Force
Court of Criminal Appeals decision to grant sentence appropriateness relief
in this case was based on a legal deficiency in the post-trial process and, thus,
was clearly authorized by Article 66(c).” Id. (emphasis added).
    We agree with the Government’s assertion that, “with regard to sentenc-
ing relief, Article 66(c) is triggered only when the sentence itself, or its execu-
tion, violates an appellant’s rights under the UCMJ or the United States
Constitution.” In other words, the relief must be “sparked by a legal error.”
Id. Appellant contends that the Government’s failure to promptly move Ap-
pellant to a military confinement facility, and that alone, constituted legal
error. We disagree. Appellant offers no evidence, and we find none, to suggest
that the Government’s action or inaction led to the assault on Appellant. The
assault was committed by a private individual and immediately addressed by


5   U.S. CONST. amend. VIII.




                                        8
                   United States v. Cook, No. ACM 39367


civilian confinement officials in accordance with Appellant’s request. The as-
sault on Appellant, while regrettable, falls far short of the legal deficiency
identified in Gay.
   Having given individualized consideration of Appellant on the basis of the
nature and seriousness of his offenses, the character of Appellant, and the
entirety of the record, we find his sentence appropriate and decline to grant
the requested relief.

                              III. CONCLUSION
   The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred.
Articles 59(a) and 66(c), UCMJ, 10 U.S.C. § 859(a), 866(c) (2016). Accordingly,
the findings and the sentence are AFFIRMED.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




                                      9